         Case 3:15-cv-00675-JBA Document 1315 Filed 11/05/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
_________________________________________
UNITED STATES SECURITIES AND             )
EXCHANGE COMMISSION,                     ) No. 3:15-CV-675 (JBA)
                      Plaintiff,         )
                                         )
v.                                       )
                                         )
IFTIKAR AHMED,                           )
                      Defendant, and     )
                                         )
IFTIKAR ALI AHMED SOLE PROP et al.,      )
                      Relief Defendants. ) November 5, 2019
_________________________________________)

                                 NOTICE REGARDING FEES

       On behalf of Murtha Cullina LLP, we would like to supplement the requests of the

Receiver and the Harris firm (ECF Nos. 1306, 1307) to request that our fees be paid as well.

       In particular, we would note that Murtha Cullina was local counsel in this matter, but

after the appointment of the Receiver, was asked by the clients to become lead counsel in

this Court and the Receiver himself felt comfort with continued representation of the Relief

Defendants. Murtha Cullina agreed to do this in January, 2019. Since then, despite the

fact that the valued assets of the Receivership estate were at least $18.7 million more than

the amount deemed by the Receiver to be needed to fulfill the judgment, and the pendency

of multiple motions for payment (ECF Nos. 898, 925, 970, 1171), no recent payment to

Murtha Cullina has been authorized. The amount due, through billings for time incurred

during the month of September, is $539,423.89. This is after substantial adjustments of

the amount billed, as agreed to with clients. With these adjustments, the clients support

payment in full of Murtha Cullina at this time.

       It is indisputable that it is in the interests of all parties that the Relief Defendants

continue to be represented in this matter. For such representation to continue, Murtha
         Case 3:15-cv-00675-JBA Document 1315 Filed 11/05/19 Page 2 of 2



Cullina requests the payment of their outstanding fee amounts.

       We further note that our last motion (ECF No. 1191) requesting payment of at least

$350,000 in fees or to allow Murtha to withdraw, which was filed in May, had the consent

of Defendant Mr. Ahmed together with the Receiver’s position being that he was not

opposed to the proposed $350,000 payment, noting the relatively small amount involved

and the continuing nature of Murtha Cullina’s duties of representation that he supported.

       We are therefore requesting that the Court authorize payment at this time of the

amount due our firm, with monthly submission of additional bills to the Court for approval of

such payment.

                                          Respectfully Submitted,

                                          By: /s/ Paul E. Knag
                                             Paul E. Knag – ct04194
                                             pknag@murthalaw.com
                                             Murtha Cullina LLP
                                             177 Broad Street, 16th Floor
                                             Stamford, Connecticut 06901
                                             Telephone: 203.653.5400
                                             Facsimile: 203.653.5444

                                             Attorneys for Relief Defendants
                                             I-Cubed Domain, LLC, Shalini Ahmed,
                                             Shalini Ahmed 2014 Grantor Retained
                                             Annuity Trust, Diya Holdings, LLC, Diya
                                             Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing will be sent by e-mail to all parties

by operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF system.

                                           /s/ Paul E. Knag
                                          Paul E. Knag – ct04194
